Citation Nr: 1418005	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-13 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for rosacea.

2.  Entitlement to an initial compensable disability rating for residuals of a right thumb distal phalanx fracture.

3.  Entitlement to an initial compensable disability rating for residuals of a right great toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, and from February 1990 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran testified before a now-retired Veterans Law Judge; a transcript of the hearing is associated with the claims file.  The Veteran has been notified of this fact, and has not requested a new hearing.  38 C.F.R. § 20.707.

In April 2012, the Board granted service connection for a right ankle disability, assigned an initial 10 percent rating for a status post left breast cyst excision with scar, continued initial noncompensable ratings for residuals of a right thumb distal phalanx fracture and residuals of a right great toe fracture, and remanded a claim for an initial compensable rating for rosacea.

Thereafter, the Veteran appealed the issues of (1) entitlement to an initial disability rating in excess of 10 percent for residuals of a right thumb distal phalanx fracture, and (2) entitlement to an initial disability rating in excess of 10 percent for residuals of a right great toe fracture to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2012 Board decision as to such issues.  The Court granted the JMR in an August 2013 Order.  Those issues return to the Board for further consideration, as does the issue of entitlement to an initial compensable disability rating for rosacea, on which the RO issued a supplemental statement of the case in February 2013, and subsequently recertified to the Board.  As the Court noted, the issues of entitlement to service connection for a right ankle disability and entitlement to a higher initial rating for a status post left breast cyst excision with scar are no longer on appeal.

The issue(s) of (1) entitlement to an initial compensable disability rating for rosacea, (2) entitlement to an initial disability rating in excess of 10 percent for residuals of a right thumb distal phalanx fracture, and (3) entitlement to an initial disability rating in excess of 10 percent for residuals of a right great toe fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of a right thumb distal phalanx fracture include painful motion.

2.  The Veteran's residuals of a right great toe fracture include painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a right thumb distal phalanx fracture have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228 (2013).

2.  The criteria for a 10 percent rating for residuals of a right great toe fracture have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5171 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the grants of 10 percent disability ratings for residuals of a right thumb distal phalanx fracture and residuals of a right great toe fracture do not preclude higher ratings on remand; rather, they reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as still higher ratings are not being denied by this decision, no discussion of VA's duties to notify and assist is required at this time.

The Veteran has competently and credibly reported experiencing pain in her right thumb and right great toe.  38 C.F.R. § 3.159(a)(2).  As discussed in the July 2013 JMR, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Specifically, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Id., see also 38 C.F.R. § 4.59.  Therefore, before remanding the case for further consideration as discussed below, the Board assigns the minimal compensable rating of 10 percent each for the Veteran's residuals of a right thumb distal phalanx fracture and residuals of a right great toe fracture.


ORDER

An initial rating of 10 percent for residuals of a right thumb distal phalanx fracture is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial rating of 10 percent for residuals of a right great toe fracture is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

An appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit additional evidence.  38 C.F.R. § 20.1304(a).

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).

In a January 2014 letter, the Veteran expressly requested that the Board remand her case to the AOJ for review of newly submitted evidence.  The Board hereby agrees to remand the issues of (1) entitlement to an initial compensable disability rating for rosacea, (2) entitlement to an initial disability rating in excess of 10 percent for residuals of a right thumb distal phalanx fracture, and (3) entitlement to an initial disability rating in excess of 10 percent for residuals of a right great toe fracture for initial consideration of that newly-submitted evidence.

Accordingly, the case is REMANDED for the following action:

Consider all evidence submitted by the Veteran since the most recent (supplemental) statement of the case.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


